DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 12, and 13 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (U.S. Pub. No. 20190230288).
	Regarding claim 1, Tsuchiya discloses:
An image pickup apparatus (body unit 1, par. 44 and Fig. 1) mountable with a lens apparatus (lens unit 2 is detachably installed in the body unit 1, par. 44 and Fig. 1) including a first optical image stabilization unit configured to move an optical element that is a part of the imaging optical system, in a direction intersecting an optical axis of the imaging optical system (optical system drive unit 23 shifts the blurring correction lens on a plane orthogonal to an optical axis of the optical system 21 with a X-directional correction amount and a Y-directional correction amount, par. 47, 81, 82 and Figs. 1 and 3), the image pickup apparatus comprising:
an image sensor (image pickup element 12 is an image sensor such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), par. 52);
at least one processor (processor or CPU, par. 59); and
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as a second optical image stabilizing unit and a control unit (each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59, where the control unit is considered to be system controller 14 and blurring correction microcomputer working together, par. 59),
wherein the second optical image stabilizing unit changes the image sensor in a direction intersecting the optical axis (image pickup element drive unit 13 shifts the image pickup element 12 on a plane orthogonal to the optical axis of the optical system, par. 53), and
where the control unit changes control of the second optical image stabilizing unit based on a distance from a front principal point to an image stabilizing reference position of the first optical image stabilizing unit which is a reference position for an image stabilization of the first optical image stabilizing unit (system controller 14 acquires a lens correction amount LD from the lens unit 2 (where communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223, which are based on angular change (change value is a displacement from a reference point) amounts of pitch and yaw from the yaw angular blur amount calculation unit 222a and pitch angular blur amount calculation unit 222b, and the focal length of the optical system 21, par. 78 and 79) and as the correction amount LD is acquired (SB14), the body unit 1 calculates the center recovery amount (ΔD) per one correction cycle from the correction amount (LD) and the exposure period of the static image shooting and then body unit 1 performs a drive control of the image pickup element drive unit 13 on the basis of the center recovery amount (ΔD) to shift the image pickup element 12 in a direction to cancel blurring of the subject image formed on the imaging plane (SB16) (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 84, 89, 92, 105, 106, and Fig. 5).
Regarding claim 2, Tsuchiya further discloses:
control unit controls the second optical image stabilizing unit further based on information on a rear principal point position and an image magnification (Yaw angular blur amount calculation unit 152a integrates the angular velocity detected by the Yaw angular velocity sensor 16a to calculate an angular change amount, and multiples this angular change amount by a focal length of the optical system 21 to calculate an image shift amount (also referred to as “image blurring amount” or simply referred to as “blurring amount”) of an X-direction (horizontal direction of the body unit 1) generated on the imaging plane of the image pickup element 12 and Pitch angular blur amount calculation unit 152b integrates the angular velocity detected by the Pitch angular velocity sensor 16b to calculate an angular change amount, and multiplies this angular change amount by the focal length of the optical system 21 to calculate an image shift amount of the Y-direction (vertical direction of the body unit 1) generated on the imaging plane of the image pickup element 12, par. 64-65).
Regarding claim 3, Tsuchiya further discloses:
instructions cause the at least one processor to function as an acquiring unit (each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59, where the control unit is considered to be system controller 14 and blurring correction microcomputer working together, par. 59), and the acquiring unit acquires information on the image stabilizing reference position of the first optical image stabilizing unit by communicating with the lens apparatus (the system controller 14 acquires a correction amount LD from the lens unit 2, par. 89).
Regarding claim 4, Tsuchiya further discloses:
information on the image stabilizing reference position includes at least one of information of the image stabilizing reference position and information on a model of the lens apparatus (lens correction amount LD, where communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223 (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 84, 89, 92, 105, 106, and Fig. 5).
Regarding claim 5, Tsuchiya further discloses:
image stabilizing reference position is a rotation center position of a shake applied to the image pickup apparatus (correction amount LD is based on rotational angular velocity around a vertical axis of the lens unit 2 (in a Yaw direction) and rotational angular velocity around a horizontal axis of the lens unit 2 (in a Pitch direction) and Yaw angular blur amount calculation unit 222a integrates the angular velocity detected by the Yaw angular velocity sensor 24a to calculate an angular change amount, and multiplies the angular change amount by the focal length of the optical system 21 to calculate the X-directional image shift amount generated on the imaging plane of the image pickup element 12 and Pitch angular blur amount calculation unit 222b integrates the angular velocity detected by the Pitch angular velocity sensor 24b to calculate an angular change amount, and multiples the angular change amount by the focal length of the optical system 21 to calculate the Y-directional image shift amount generated on the imaging plane of the image pickup element 12, and correction amount calculation unit 223 calculates an X-directional correction amount for canceling the X-directional image shift amount calculated by the Yaw angular blur amount calculation unit 222a and calculates a Y-directional correction amount for canceling the Y-directional image shift amount calculated by the Pitch angular blur amount calculation unit 222b and communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223, par. 48, 78, 79, 84).
Regarding claim 6, Tsuchiya further discloses:
control unit controls the second optical image stabilizing unit so as to reduce a parallel-movement shake amount of the image stabilizing reference position caused by moving the optical element by the first optical image stabilizing unit (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period, and correction amount calculation unit 153 calculates the correction amount by integrating the center recovery amount ΔD of each correction cycle, and where the correction amount calculation unit 153 may integrate the X-directional and Y-directional center recovery amounts calculated by a center recovery amount calculation unit 156 to calculate the X-directional and Y-directional correction amounts, and driver 154a converts the X-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the X-direction, and where driver 154b converts the Y-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the Y-direction, par. 67-69, 89, 92, 94, 105, 106, and Fig. 5).
Regarding claim 12, see the rejection of claim 1 and note that the limitations of claim 12 were shown.
Regarding claim 14, see the rejection of claim 12 and note that the limitations of claim 14 were shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (U.S. Pub. No. 20190230288) in view of Kojima et al. (U.S. Pub. No. 20050140793).
Regarding claim 7, Tsuchiya discloses:
An image pickup apparatus (body unit 1, par. 44 and Fig. 1) mountable with a lens apparatus (lens unit 2 is detachably installed in the body unit 1, par. 44 and Fig. 1), that includes a first optical image stabilizing unit configured to move an optical element that is a part of the imaging optical system, in a direction intersecting an optical axis of the imaging optical system (optical system drive unit 23 shifts the blurring correction lens on a plane orthogonal to an optical axis of the optical system 21 with a X-directional correction amount and a Y-directional correction amount, par. 47, 81, 82 and Figs. 1 and 3), the image pickup apparatus comprising:
an image sensor (image pickup element 12 is an image sensor such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), par. 52);
at least one processor (processor or CPU, par. 59); and
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as a second optical image stabilizing unit, and a control unit (each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59, where the control unit is considered to be system controller 14 and blurring correction microcomputer working together, par. 59),
wherein the second optical image stabilizing unit moves the image sensor in a direction intersecting the optical axis of the imaging optical system (image pickup element drive unit 13 shifts the image pickup element 12 on a plane orthogonal to the optical axis of the optical system, par. 53);
wherein the control unit controls the second optical image stabilizing unit (system controller 14, where each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59), and
wherein the control unit sets/changes a distance from a front principal point to an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image stabilization of the second optical image stabilizing unit based on the lens including the first optical image stabilizing unit (system controller 14 acquires a lens correction amount LD from the lens unit 2 (where communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223, which are based on angular change (change value is a displacement from a reference point) amounts of pitch and yaw from the yaw angular blur amount calculation unit 222a and pitch angular blur amount calculation unit 222b, and the focal length of the optical system 21, par. 78 and 79) and as the correction amount LD is acquired (SB14), the body unit 1 calculates the center recovery amount (ΔD) per one correction cycle from the correction amount (LD) and the exposure period of the static image shooting and then body unit 1 performs a drive control of the image pickup element drive unit 13 on the basis of the center recovery amount (ΔD) to shift the image pickup element 12 in a direction to cancel blurring of the subject image formed on the imaging plane (SB16) (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 84, 89, 92, 105, 106, and Fig. 5).
Tsuchiya is silent with regards to mountable with each of a lens apparatus that includes a first optical image stabilizing unit configured to move an optical element that is a part of the imaging optical system, in a direction intersecting an optical axis of the imaging optical system, and a lens apparatus that does not include the first optical image stabilizing unit, and an acquiring unit configured to acquire information on whether or not the lens apparatus includes the first optical image stabilizing unit by communicating with the lens apparatus, and wherein the control unit changes an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image stabilization of the second optical image stabilizing unit, between when the lens apparatus includes the first optical image stabilizing unit and when the lens apparatus does not include the first optical image stabilizing unit. Kojima discloses in par. 59-61 and 63 that a controller can determine whether an interchangeable lens attached to a camera body has a shake compensation mechanism or not, and when the interchangeable lens does not have a shake compensation mechanism, only the shake compensation mechanism of the camera body is selected, and when the interchangeable lens has a shake compensation mechanism, whether the focal length of the interchangeable lens exceeds a predetermined value or not is determined and when the focal length of the interchangeable lens exceeds the predetermined value, the shake compensation mechanisms of the interchangeable lens and the camera body are both selected and used.  Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007). In this case since Tsuchiya was shown to use attached lens information including sets/changes an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image stabilization of the second optical image stabilizing unit based on the lens including the first optical image stabilizing unit and Kojima changes shake compensation whether an interchangeable lens attached to a camera body has a shake compensation mechanism or not, it would have been within the technical grasp of one of ordinary skill in the art before the effective filing date of the claimed invention to include the control unit changes an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image stabilization of the second optical image stabilizing unit, between when the lens apparatus includes the first optical image stabilizing unit and when the lens apparatus does not include the first optical image stabilizing unit, and wherein at least one processor or circuit is configured to perform a function of at least one of the units so that lens information processing for image stabilization within the lens is not carried when the lens lacks stabilization capability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include mountable with each of a lens apparatus that includes a first optical image stabilizing unit configured to move an optical element that is a part of the imaging optical system, in a direction intersecting an optical axis of the imaging optical system, and a lens apparatus that does not include the first optical image stabilizing unit, and an acquiring unit configured to acquire information on whether or not the lens apparatus includes the first optical image stabilizing unit by communicating with the lens apparatus, and wherein the control unit changes an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image stabilization of the second optical image stabilizing unit, between when the lens apparatus includes the first optical image stabilizing unit and when the lens apparatus does not include the first optical image stabilizing unit.
	Regarding claim 8, Tsuchiya further discloses:
the acquiring unit acquires information on an image stabilizing reference position of the first optical image stabilizing unit which is a reference position for an image stabilization of the first optical image stabilizing unit, and the control unit controls the second optical image stabilizing unit based on the image stabilizing reference position of the first optical image stabilizing unit acquired by the acquiring unit (system controller 14 acquires a lens correction amount LD from the lens unit 2 and as the correction amount LD is acquired (SB14), the body unit 1 calculates the center recovery amount (ΔD) per one correction cycle from the correction amount (LD) and the exposure period of the static image shooting and then body unit 1 performs a drive control of the image pickup element drive unit 13 on the basis of the center recovery amount (ΔD) to shift the image pickup element 12 in a direction to cancel blurring of the subject image formed on the imaging plane (SB16) (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 89, 92, 105, 106, and Fig. 5).
Regarding claim 9, Tsuchiya further discloses:
information on the image stabilizing reference position includes at least one of information of the image stabilizing reference position and information on a model of the lens apparatus acquired by the acquiring unit (lens correction amount LD (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 89, 92, 105, 106, and Fig. 5).
Regarding claim 10, Tsuchiya further discloses:
image stabilizing reference position is a rotation center position of a shake applied to the image pickup apparatus (correction amount LD is based on rotational angular velocity around a vertical axis of the lens unit 2 (in a Yaw direction) and rotational angular velocity around a horizontal axis of the lens unit 2 (in a Pitch direction) and Yaw angular blur amount calculation unit 222a integrates the angular velocity detected by the Yaw angular velocity sensor 24a to calculate an angular change amount, and multiplies the angular change amount by the focal length of the optical system 21 to calculate the X-directional image shift amount generated on the imaging plane of the image pickup element 12 and Pitch angular blur amount calculation unit 222b integrates the angular velocity detected by the Pitch angular velocity sensor 24b to calculate an angular change amount, and multiples the angular change amount by the focal length of the optical system 21 to calculate the Y-directional image shift amount generated on the imaging plane of the image pickup element 12, and correction amount calculation unit 223 calculates an X-directional correction amount for canceling the X-directional image shift amount calculated by the Yaw angular blur amount calculation unit 222a and calculates a Y-directional correction amount for canceling the Y-directional image shift amount calculated by the Pitch angular blur amount calculation unit 222b and communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223, par. 48, 78, 79, 84).
Regarding claim 11, Tsuchiya further discloses:
control unit controls the second optical image stabilizing unit so as to reduce a parallel movement shake amount of the image stabilizing reference position caused by moving the optical element by the first optical image stabilizing unit (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period, and correction amount calculation unit 153 calculates the correction amount by integrating the center recovery amount ΔD of each correction cycle, and where the correction amount calculation unit 153 may integrate the X-directional and Y-directional center recovery amounts calculated by a center recovery amount calculation unit 156 to calculate the X-directional and Y-directional correction amounts, and driver 154a converts the X-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the X-direction, and where driver 154b converts the Y-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the Y-direction, par. 67-69, 89, 92, 94, 105, 106, and Fig. 5).
Regarding claim 13, see the rejection of claim 7 and note that the limitations of claim 13 were shown.
Regarding claim 15, see the rejection of claim 13 and note that the limitations of claim 15 were shown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697